    Case: 1:19-cv-05312 Document #: 22 Filed: 01/24/20 Page 1 of 1 PageID #:82
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court!s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                           Case Number: 19-cv-5312
Anjanette Young v. City of Chicago et al.




AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Defendants Alain Aporangao, Alex Wolinski, Bryan Mordan, Gabriel Cruz, Michael Orta,
Joseph Lisciandrello, Michael Donnelly, Tito Jimenez, Filip Bieniasz, Nikola Saric, Cody
Maloney, Eric Acevedo, Ella French, and Jose Villa



NAME (Type or print)
Elizabeth K. Hanford
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Elizabeth K. Hanford
FIRM
City of Chicago, Department of Law
STREET ADDRESS
30 N. LaSalle St., Ste. 900
CITY/STATE/ZIP
Chicago, IL 60602
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
6324009                                                 (312) 742-5113

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES   4          NO


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES              NO    4

ARE YOU A MEMBER OF THIS COURT!S TRIAL BAR?                          YES              NO    4

IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                       YES   4   NO


IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL
